Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 8, 9, and 11 – 13 are amended.
Claims 5 and 6 are cancelled. 

Claims 1 – 4 and 7 – 13 are pending. 

Response to Amendment
The objection to the abstract of the disclosure is with drawn in light of the amendments. 

The rejection of amended claims 2, 8, 9, and 11 – 13, under 35 U.S.C. 112(b), is withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments, filed 03/08/2022, with respect to the rejection of amended claims 1 – 3 and 7, under 35 U.S.C. 102(a)(1), and amended claims 8 – 10, under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection of amended claims 1 – 3 and 7, under 35 U.S.C. 102(a)(1), and amended claims 8 – 10, under 35 U.S.C. 103, has been withdrawn. 

Allowable Subject Matter
Claims 1 – 4 and 7 – 13 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The present invention includes an error correction method of a memory system.

The claimed invention, regarding claim 1 as representative, recites features such as: performing a first error correction code (ECC) decoding operation on read data outputted from a memory medium and storing the read data outputted from the memory medium into a loop-buffer, in a first operation mode; and performing a second ECC decoding operation on the read data stored in the loop-buffer, in a second operation mode.

The prior art of record (Chung et al., U.S. Publication 2014/0245105 (herein Chung), Pignatelli et al. U.S. Publication 2018/0137003 (herein Pignatelli), and Myung et al. U.S. Publication 2009/0259913 (herein Myung), as examples of such prior art) do not teach the same. 

Chung teaches: A memory controller includes a controller input/output circuit configured to output a first command to read first data, and output a second command to read an error corrected portion of the first data. A memory device includes: an error detector, a data storage circuit and an error correction circuit. The error detector is configured to detect a number of error bits in data read from a memory cell in response to a first command. The data storage circuit is configured to store the read data if the detected number of error bits is greater than or equal to a first threshold value. The error correction circuit is configured to correct the stored data.
Chung specifically teaches: performing a first error correction code (ECC) decoding operation on read data outputted from a memory medium and storing the read data outputted from the memory medium into a loop-buffer (figure 19, element 1930), in a first operation mode (figure 19, element 1921); and performing a second ECC decoding operation on the read data stored in the loop-buffer, in a second operation mode (figure 19, element 1922).
However, Chung fails to disclose: generating a fake-command and transmitting the fake-command to the loop-buffer and the ECC decoder; transmitting the read data stored in the loop-buffer to the ECC decoder in response to the fake-command; and performing the second ECC decoding operation of the read data outputted from the loop-buffer, as claimed.

Pignatelli teaches: A memory system and operating method thereof includes a semiconductor memory device, and a memory controller controlling actions of the memory device. The memory controller contains a processor executing instruction and programs stored in the memory controller, a memory characterizer characterizing the memory system, and generating an index decision table, an in-flight assessor assessing read command, and predicting a proposed error recovery action in accordance with the index decision table, and a selective decoder executing the proposed error recovery action.
Pignatelli specifically disclose: resetting a loop-counter in the first operation mode (figure 4, element 404 “Max Retry”); and performing the second ECC decoding operation in the second operation mode after symbols designated by a count value of the loop-counter are erased (figure 4, element 406).
However, Pignatelli fails to disclose: generating a fake-command and transmitting the fake-command to the loop-buffer and the ECC decoder; transmitting the read data stored in the loop-buffer to the ECC decoder in response to the fake-command; and performing the second ECC decoding operation of the read data outputted from the loop-buffer, as claimed.

Myung teaches: A method and apparatus for transmitting control information in a wireless communication system using a Low Density Parity Check (LDPC) code is provided. The number of LDPC blocks, through which L1 post-signaling information is to be transmitted, is determined according to the total number of bits of the L1 post-signaling information. The number of input information bits of each LDPC block is calculated when the determined number of LDPC blocks is plural. The number of puncturing bits among parity bits of each LDPC block is determined considering a modulation order. A frame including one or multiple LDPC blocks generated through the preceding steps is transmitted.
However, Myung fails to disclose: generating a fake-command and transmitting the fake-command to the loop-buffer and the ECC decoder; transmitting the read data stored in the loop-buffer to the ECC decoder in response to the fake-command; and performing the second ECC decoding operation of the read data outputted from the loop-buffer, as claimed.

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1 – 4 and 7 – 13 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111